Citation Nr: 1429537	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  10-08 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a compensable rating for prostate cancer from April 1, 2009, to April 11, 2010, and a rating in excess of 20 percent for prostate cancer from April 12, 2010, to include restoration of a 100 percent rating from April 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. J. Nardone, Counsel

INTRODUCTION

The Veteran had active service from June 1968 to October 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey which reduced the evaluation in effect for prostate cancer from 100 percent to noncompensable, effective April 1, 2009.  In a rating decision dated in June 2010 the rating was increased from noncompensable to 20 percent, effective April 12, 2010.

When this appeal was previously before the Board in September 2013, it was remanded for additional development.  The case has been returned to the Board for further appellate action.  

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in April 2014.  A transcript of the hearing is associated with the record.

The record before the Board consists of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

Initially, the Board finds that all outstanding, pertinent medical records should be obtained and associated with the record.  In this regard, the Veteran reported in written statements and during the April 2014 hearing that he was currently receiving treatment for his prostate cancer from the VA Medical Center (VAMC) in East Orange, New Jersey.  Specifically, he has reported being treated regularly for prostate cancer, to include undergoing some surgical procedures possibly as late as 2012.  However, the most recent VA outpatient treatment records contained in the record are dated in October 2009, and there are very few VA treatment records in the electronic files.  Therefore, further development to obtain the records is required.

The Board also notes that the Veteran was last provided a VA examination to evaluate his prostate cancer in April 2010.  On remand, the Veteran should be scheduled for an examination to determine the current severity of his service-connected prostate cancer.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issue on appeal, to include any outstanding records of treatment for prostate cancer from the VAMC in East Orange, New Jersey.

2.  Then, the Veteran should be afforded an examination by an examiner with sufficient expertise to determine the current degree of severity of his service-connected prostate cancer.  All pertinent evidence in the electronic records should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

3.  The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should again review the record and re-adjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.
	
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

